Fre@Me 1:20-cv-22244-JEM Document 1-3 Entered on FLSD OtRREZOBOWIGED Page isoP2002

Officer's Combined Administrative Records
Includes The Division And Rank At The Time Of Incident

_fOfficer} Hardy, Frantz | 0536

Detective
- Complaints.

Date No. Involving Description Results
1422/2019 [18-2049 18 Noe Pressley | Dept. Misconduct / Conduct Unbecorning

 

    
 

 

 

 

 

 

 

 

 

   
  
    

 

 

| 42/43/2018 {19-2018 ot {Carmen, Tejeda

 

      
   
    
  

11/29/2018 [18-2018 19 [KELVIN ARTUBEL

 

 

| 05/10/2018 18-2048 14

 

[KEYNO, DEAN

 

 

 

06/30/2018 [18-2018 10. [City of Florida City PD

 

05/15/2018 718-2018 08 {Glenn, Green

 

 

 

| 05/15/2018 [18-2018 67 Nemes, Morman

 

  
  

 

 

08/26/2017 [17-2017 13 [Unknown

 

07/30/2016 |16-2016 04

 

  

 

08/16/2015 [18-2075 32 [Administrative Review

 

  
  

 

[ 09/07/2618] 15-2015 24 [Danielte Bright

 

 

| 09/07/2015 [15-2015 23 [Johnathan Curley

 

 

12/02/2014 [14-2044 42 [Wallace Hodge

 

 

 

 

 

 

 

 

 

Date __No. Involving
OF 1S/2019 \"25 [better Of Written Counseling
10/06/2017 [687 [Letter Of Written Counseling

 

 

 

 

 

 

 

Date ‘No. - Involving Description | _... Results
| 04/04/2018 (18-003468 (Arrest Warrant | Taser Used On Subject Arrested =

 

 

 

 

| b1/21/2017 [i7-00866 [Resist W Vie

LE.A, Data Technologies ADMINISTRATIVE Database 05/26/2020 12:42:46 PM . Page 2 of 2
Fr@@Se 1:20-cv-22244-JEM Document 1-3 Entered on FLSUDRREOSLI2G20 Page BoP20s

Officer's Combined Administrative Records
includes The Division And Rank At The Time Of Incident
Hardy, Frantz [iD No] |_ID No: 0536
Detective | Investigations

    

 

 
 

 

 

 

Date No. Involving Description Results
07/15/2019 | XX-XXXXXXX [White: Straight Ahead ee With: One Other Vehicle

     

 

 

 

 

 
 
  

| 00/01/2047 [*7-0000008 {White: Changing Lanes

 

 

 

| 11/01/2016 |XX-XXXXXXX [Whie: Parked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Ne. Involving Description Results
| 04/27/2020 [58s iLetter Of Commendation Outstanding Teamwork
10/29/2018 [886 [Letter Of Commendation
14/08/2018 551 [etter Of Commendation
| 07/23/2018 {546 jtetter Of Commendation
| TOHI2/2017 [842 [Letter Of Commendation
| 14/21/2015 {524 jLetter Of Commendation
o6/1 gr2016 [447 [Letter ‘Of Commendation

 

 

 

LEA. Data Technologies. ADMINISTRATIVE Database 05/26/2020 12:42:46 PM Page } of 2
